Exhibit 10.11

Mr. Andrew B. Koslow

Re: Second Amendment of Employment Letter

Dear Andy:

The employment letter agreement between you and Penson Worldwide, Inc. (“PWI”)
dated as of August 26, 2002 (the “Employment Letter”) was amended on
December 31, 2008 by letter agreement (the “Amendment Agreement”). This letter
agreement (the “Second Amendment Agreement”) further amends the Employment
Letter and supersedes the Amendment Agreement in its entirety.

You and PWI have agreed to amend the Employment Letter in order to update
certain terms and conditions of your employment, and to bring the severance
payment provision in line with other executive-level employees of PWI.
Accordingly, you and PWI hereby agree that, effective February 10, 2012, the
Employment Letter shall be amended as follows:

1. Job Title. Your job title is Executive Vice President and General Counsel of
PWI, reporting to the Chief Executive Officer of PWI.

2. Base Salary. Your annual base salary will be set from time-to-time by PWI’s
Board of Directors (the “Board”). Such base salary will be paid at periodic
intervals in accordance with PWI’s regular payroll schedule and practices for
exempt employees.

3. Payment of Bonus. Any discretionary bonus payable to you with respect to any
year pursuant to Section 2 of the Employment Letter will be paid to you not
later than the 15th day of the third calendar month following the close of such
calendar year.

4. Severance Payment. Section 7 of the Employment Letter is hereby amended and
restated in its entirety to read as follows:

“7. Although your employment shall be “at–will,” termination of the employment
relationship between you and PWI shall be classified in one of the following
categories, for the limited purpose only of the Severance Benefit Opportunity of
Section 7.D. below:

A. By PWI for Cause. Termination of your employment by PWI for “Cause” means a
termination by PWI of your employment for any of the following reasons, upon
written notice to you at any time:

1. Your conviction or plea of nolo contendre to a felony offense or crime of
violence or dishonesty; or

2. PWI’s good faith determination, upon majority vote of PWI’s Board, that:

a. you have engaged in theft, fraud, embezzlement, or dishonest conduct with
respect to any property or funds of PWI, any affiliate, subsidiary, or parent of
PWI, or of any vendor, partner, employee, or customer of PWI that is harmful to
PWI, to an affiliate, subsidiary, or parent of PWI or to the business,
operations, reputation, or business prospects of any of them;

b. you have breached any of your obligations under the Confidential Information,
Intellectual Property Assignment and Arbitration Agreement (“Confidential
Information Agreement”) signed by you;

c. you have engaged in an act of misconduct which has had an adverse effect on
the business, operations, reputation, or business prospects of PWI or of an
affiliate, subsidiary, or parent of PWI;



--------------------------------------------------------------------------------

d. you have failed to adequately perform the material duties or fulfill the
responsibilities of your position; provided, however, that PWI shall have given
written notice to you, and you shall have had a period of 30 days within which
to cure/remedy the failure(s), described in such written notice giving rise to
possible termination for Cause under this Section 7.A.2.d.; or

e. you have breached one or more of your obligations under any written agreement
with PWI (other than the Confidential Information Agreement); provided, however,
that PWI shall have given written notice to you, and you shall have had a period
of 30 days within which to cure/remedy the breach, described in such written
notice giving rise to possible termination for Cause under this Section 7.A.2.e.

B. By You for Good Reason.

1. Termination of your employment by you shall qualify as a termination for
“Good Reason” if all of the following conditions are met:

a. You shall have given advance written notice of termination to PWI (“Notice”),
which includes the following:

(1) a description of the act, omission or breach giving rise to the Notice, and

(2) a date on which you intend the termination to be effective (“Termination
Date”), that is no earlier than 30 days after the date the Notice is delivered
to PWI;

b. The act, omission or breach described in the Notice is one of the following:

(1) A material reduction, without your consent, of your salary rate or bonus
award opportunity, unless the salary rates of all PWI’s executive–level
employees also have been reduced by at least the same percent by which your
salary rate has been reduced. For purposes of the foregoing, a reduction in your
salary rate or bonus award opportunity by more than 10% shall be deemed to be a
material reduction; or

(2) A material relocation, without your consent, of your regular place or base
of employment. For purposes of the foregoing, a change of the geographic
location of your regular place or base of employment by more than 50 miles shall
be deemed to be a material change; or

(3) A material breach by PWI of one or more of its obligations under this Second
Amendment Agreement;

c. The act, omission or breach described in the Notice first occurred:

(1) during the 12 months after the effective date of a “Change in Control” of
PWI and

(2) no earlier than 90 days before the date the Notice is delivered to PWI; and

d. PWI failed to remedy, before the Termination Date, the act, omission or
breach described in the Notice.

2. A “Change in Control” means a change in the ownership or control of PWI,
effected through any of the following transactions first occurring after PWI’s
IPO;

a. a merger, consolidation, or reorganization approved by PWI’s stockholders,
unless securities representing more than 50% of the total combined voting power
of the outstanding voting securities of the successor entity are immediately
thereafter beneficially owned, directly or indirectly and in substantially the
same proportion, by the persons who beneficially owned the outstanding voting
securities of PWI immediately prior to such transaction;

 

Page 2



--------------------------------------------------------------------------------

b. any stockholder–approved sale, transfer or other disposition of all or
substantially all of PWI’s assets in complete liquidation or dissolution of PWI;
or

c. the acquisition, directly or indirectly, by any person or related group of
persons (other than PWI or a person that directly or indirectly controls, is
controlled by or is under common control with, PWI) of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934, as
amended) of securities possessing more than 50% of the total combined voting
power of PWI’s outstanding securities.

C. Without Cause. Your employment is terminated “Without Cause” if it is
terminated in any of the following circumstances:

1. due to your death;

2. due to your “Disability” which shall mean a termination upon written notice,
or on such prospective date specified in such notice, delivered by PWI to you,
due to your inability, either with or without reasonable accommodation, by
reason of any physical or mental injury, illness, or impairment, to
substantially perform the essential functions required of you for a period of 6
months during any rolling 12-month period;

3. upon any notice, written notice, or on such prospective date specified in
such notice, delivered by PWI to you, for a reason other than any of the reasons
described as “Cause” in Section 7.A. above; or

4. upon written notice, or on such prospective date specified in such notice,
delivered by you to PWI, for a reason other than reasons and the conditions that
qualify as “Good Reason” under Section 7.B.1. above.

D. Severance Benefit Opportunity. Subject to the conditions of Section 7.D.2.
below, PWI shall provide Severance Benefits to you for the Severance Period in
the event that your employment with PWI (i) is terminated by PWI Without Cause
pursuant to Sections 7.C.1., 2., or 3. or (ii) is terminated by you for Good
Reason. Such Severance Benefits, if and to the extent provided, are not
compensation for past services or labor performed by you, but to preserve the
goodwill existing between us, to resolve any disputes or disagreements that may
exist between us relating to your employment and the termination thereof, and to
assist PWI and you to move onto other business and employment opportunities,
respectively.

1. Severance Benefits during Severance Period. The “Severance Period” shall
extend for 12 months. It shall commence within 60 days following your
“Separation from Service” (as defined in Section 7.D.3.) due to your termination
Without Cause or your resignation for Good Reason. “Severance Benefits” shall
consist of the following:

a. Post–Termination Payments. Periodic payments at your weekly salary rate in
effect just prior to the time of the act or omission resulting in your
termination (“Severance Payments”). Such payments shall be paid during the
Severance Period at periodic intervals in accordance with PWI’s regular payroll
schedule and practices.

Any salary continuation payments to which you become entitled in accordance with
this Section 7.D.1. shall be treated as a right to a series of separate payments
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code Section 409A”), and each such payment that becomes due and payable during
the period commencing with the date of your Separation from Service and ending
on March 15 of the succeeding calendar year is hereby designated a “Short–Term
Deferral Payment” and shall be paid during that period.

 

Page 3



--------------------------------------------------------------------------------

b. COBRA Premium Payments. Provided you and/or your dependents are eligible and
timely elect to continue healthcare coverage under PWI’s group health plan
pursuant to your rights under COBRA, PWI will reimburse you for the costs you
incur to obtain such continued coverage for yourself and your eligible
dependents (collectively, the “Coverage Costs”) during the Severance Period. In
order to obtain reimbursement for such Coverage Costs, you must submit
appropriate evidence to PWI of each periodic payment within 60 days after the
payment date, and PWI shall within 30 days after such submission reimburse you
for that payment. During the period such medical care coverage remains in effect
hereunder, the following provisions shall govern the arrangement: (i) the amount
of Coverage Costs eligible for reimbursement in any one calendar year of such
coverage shall not affect the amount of Coverage Costs eligible for
reimbursement in any other calendar year for which such reimbursement is to be
provided hereunder; (ii) no Coverage Costs shall be reimbursed after the close
of the calendar year following the calendar year in which those Coverage Costs
were incurred; and (iii) your right to the reimbursement of such Coverage Costs
cannot be liquidated or exchanged for any other benefit. To the extent the
reimbursed Coverage Costs constitute taxable income to you, PWI shall report the
reimbursement as taxable W–2 wages and collect the applicable withholding taxes,
and any remaining tax liability shall be your sole responsibility.

2. Severance Benefit Conditions & Limitations.

a. In order to receive any Severance Benefits, you must execute a
Post–Termination General Release of All Claims Agreement, in a form provided by
PWI that is substantially similar in all material respects to Exhibit A hereto,
which is made a part of this Second Amendment Agreement (“General Release”)
within 21 days (or 45 days if such longer period is required under applicable
law) following your Separation from Service; provided, however, that the General
Release becomes effective and enforceable in accordance with its terms.

b. You shall provide, cooperatively and in good faith, to those person(s)
designated by PWI, all information necessary to effectively transition to others
your job, technical, operational, and financial information and knowledge, work
product, and pending work, as and to the extent requested by PWI during the
60–day period after the Termination Date.

c. In order to receive and continue to receive Severance Benefits, you must
comply with your obligations under the Confidential Information Agreement in
accordance with its terms, and must comply with the restrictions of this
Section 7.D.2.c. For the purposes of this Section 7.D.2.c., the following
definitions shall apply: (i) “Business” means the development, marketing and
sales of technology-based processing solutions for the execution, clearing,
custody and settlement of securities, commodities, and/or foreign exchange
transactions; (ii) “Customer” means any person, entity or business that was a
customer, or was specifically targeted to become a customer, of PWI during the
1-year period prior to the Termination Date; (iii) “Territory” means and
includes each of the 50 states of the United States of America and its
protectorates, Canada, the United Kingdom, Japan, Australia, and Hong Kong; and
(iv) “Service Provider,” means any person who is during the Severance Period,
and was at any time during the 1–year period prior to the Termination Date, an
employee, consultant, or independent contractor of PWI.

(1) Non-Solicitation of Service Providers. During the Severance Period, you
shall not, anywhere in the Territory, on your own behalf or on behalf of any
other person or entity, either directly or indirectly recruit, encourage, or
solicit any Service Provider to leave or reduce that Service Provider’s
employment with or services to PWI.

(2) Non-Solicitation of Customers. During the Severance Period, you shall not,
by use of any confidential information and/or trade secrets belonging to PWI,
anywhere in the Territory, on your own behalf or on behalf of any other person
or entity, either directly or indirectly, contact, encourage, or solicit away
any Customer with respect to the Business.

 

Page 4



--------------------------------------------------------------------------------

d. In the event that you breach your obligations under Section 7.D.2.c. above
prior to expiration of the Severance Period:

(1) You shall cease to be entitled to any further Severance Benefits, otherwise
to be provided under Section 7.D.1. above, except that you shall be eligible to
receive or retain, as the case may be, Severance Benefits equal to 50% of the
total amount of Severance Benefits to which you otherwise would have been
eligible to receive in the absence of such breach. Any additional payments that
you are eligible to receive pursuant to this Section in order to bring the total
amount of Severance Benefits to 50% shall be paid at the same time or times as
such payments would otherwise have been paid under Section 7.D.1.;

(2) PWI shall be entitled to recover from you any and all amounts that may have
been paid to or on behalf of you as Severance Benefits in excess of 50% of the
total amount of Severance Benefits to which you otherwise would have been
eligible to receive in the absence of your breach; and

(3) PWI shall be entitled to take any and all action(s) necessary to pursue
legal and equitable remedies against you, including, without limitation,
injunctive relief.

e. Severance Benefits provided under Section 7.D.1. above shall in all cases be
reduced by any payments or benefits to which you may be entitled under the
federal Worker Adjustment Retraining Notification Act, and/or under any
applicable state law counterpart statute.

f. Severance Benefits under Section 7.D.1. above shall be the only severance
and/or measure of damages or loss to which you shall be entitled upon any
termination of your employment with PWI. Except for any unpaid wages and accrued
vacation earned by you through the Termination Date, no other amounts or
benefits shall be owed to you, including but not limited to under any other
plan, program or practice of PWI or of any subsidiary, affiliate or parent of
PWI.

g. Notwithstanding anything herein to the contrary, in any case where the date
of termination and the last day of the General Release revocation period fall in
two separate taxable years, any payments required to be made to you that are
treated as deferred compensation for purposes of Code Section 409A shall be made
in the later taxable year.

3. Separation from Service. For purposes of this Second Amendment Agreement,
“Separation from Service” shall mean your cessation of Employee status and shall
be deemed to occur at such time as the level of the bona fide services you are
to perform in Employee status (or as a consultant or other independent
contractor) permanently decreases to a level that is not more than 20% of the
average level of services you rendered in Employee status during the immediately
preceding 36 months (or such shorter period for which you may have rendered such
service). Any such determination as to Separation from Service, however, shall
be made in accordance with the applicable standards of the Treasury Regulations
issued under Code Section 409A. For purposes of determining whether you have
incurred a Separation from Service, you will be deemed to continue in “Employee”
status for so long as you remain in the employ of one or more members of the
Employer Group, subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance.
“Employer Group” means PWI and any other corporation or business controlled by,
controlling or under common control with, PWI as determined in accordance with
Sections 414(b) and (c) of the Internal Revenue Code and the Treasury
Regulations thereunder, except that in applying Sections 1563(a)(1), (2) and
(3) for purposes of determining the controlled group of corporations under
Section 414(b), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in such sections and in
applying Section 1.414(c)–2 of the Treasury Regulations for purposes of
determining trades or businesses that are under common control for purposes of
Section 414(c), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in Section 1.414(c)–2 of
the Treasury Regulations.”

4. Code Section 409A.

a. The Employment Letter as amended by this Second Amendment Agreement is
intended to comply with the requirements of Code Section 409A. Accordingly, all
provisions herein shall be construed and interpreted to comply with Code
Section 409A and if necessary, any such provision shall be deemed amended to
comply with Code Section 409A and the regulations thereunder.

 

Page 5



--------------------------------------------------------------------------------

b. Notwithstanding any provision to the contrary in this Second Amendment
Agreement, no Severance Benefits to which you otherwise become entitled under
Section 7.D. shall be made or provided to you prior to the earlier of (i) the
expiration of the 6–month period measured from the date of your Separation from
Service or (ii) the date of your death, if you are deemed, pursuant to
procedures established by the Compensation Committee of PWI’s Board in
accordance with the applicable standards of Code Section 409A and the Treasury
Regulations thereunder and applied on a consistent basis for all non–qualified
deferred compensation plans subject to Code Section 409A, to be a “specified
employee” at the time of such Separation from Service and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2). Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all Severance Benefits that otherwise would
have been payable or reimbursed to you during the deferral period shall be paid
or reimbursed to you in a lump sum, and any remaining Severance Benefits due to
you pursuant to Section 7.D. shall be paid or provided in accordance with
Section 7.D.1. The specified employees subject to such a delayed commencement
date shall be identified on December 31 of each calendar year. If you are so
identified on any such December 31, you shall have specified employee status for
the 12–month period beginning on April 1 of the following calendar year.

c. Unless required by Code Section 409A, the 6–month holdback set forth in
Section 7.D.4.b. above shall not be applicable to (i) any Severance Benefits
under Sections 7.D.1. that qualify as Short–Term Deferral Payments and (ii) any
remaining portion of such Severance Payments paid after your Separation from
Service to the extent (A) that the dollar amount of those payments does not
exceed two times the lesser of (x) your annualized compensation (based on your
annual rate of pay for the calendar year preceding the calendar year of your
Separation from Service, adjusted to reflect any increase during that calendar
year which was expected to continue indefinitely had your Separation from
Service not occurred) or (y) the maximum amount of compensation that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Internal Revenue Code for the year in which you had a Separation from Service,
and (B) such Severance Payments are to be made to you no later than the last day
of the second calendar year following the calendar year in which the Separation
from Service occurs.”

5. Right to Advice of Counsel. You acknowledge that you have had the right to
consult with counsel and are fully aware of your rights and obligations under
the Employment Letter and this Second Amendment Agreement.

6. Remaining Terms. Except for the amendments set forth in this Second Amendment
Agreement, all of the other terms of the Employment Letter shall remain in full
force and effect. This Second Amendment Agreement does not modify or affect your
at-will employment status, which means that you or PWI may terminate your
employment relationship at any time for any reason, with or without cause.

 

    Penson Worldwide, Inc.     /s/ Philip A. Pendergraft     By: Philip A.
Pendergraft     Title: CEO     Agreed and Acknowledged:

Date: 2/3/2012

    /s/ Andrew B. Koslow     Andrew B. Koslow

 

Page 6



--------------------------------------------------------------------------------

EXHIBIT A

POST-TERMINATION GENERAL RELEASE OF ALL CLAIMS AGREEMENT

This Post-Termination General Release of All Claims Agreement (“Agreement”) is
entered into between Penson Worldwide, Inc. (“Company”), and Andrew B. Koslow
(“Executive”), collectively referred to as the “Parties.” This Agreement is
effective on the eighth day after Executive executes this Agreement (“Effective
Date”).

In consideration for the severance benefits offered by the Company to Executive
pursuant to his Employment Letter dated August 26, 2002 (the “Employment
Letter”), as amended by the Second Amendment Agreement dated February 3, 2012
(the “Second Amendment Agreement”), Executive agrees as follows:

1. Termination of Employment. Executive’s employment with the Company is
terminated effective             (“Termination Date”). On the Termination Date,
Executive will incur a “separation from service” for purposes of Section 409A of
the Internal Revenue Code, as amended. The Company will pay Executive’s final
wages, including accrued but unused vacation pay as of the Termination Date (as
reflected in the Company’s records), in accordance with applicable state law.

2. Release of Claims.

(a) In exchange for the consideration provided in the Employment Letter as
amended by the Second Amendment Agreement, Executive hereby expressly waives,
releases, and forever discharges the Company and its predecessors, successors,
assigns, divisions, subsidiaries, parents, affiliates, officers, directors,
executives, managers, supervisors, employees, partners, agents, attorneys and
representatives (hereinafter the “Released Parties”), from any and all claims,
demands, and causes of action that Executive has or claims to have, whether
known or unknown, of whatever nature, that exists or may exist as of the date
Executive executes this Agreement, including, but not limited to, claims arising
from Executive’s employment with the Company and/or the termination thereof. As
used in this paragraph, with the exception of claims for unemployment benefits,
benefits in which Executive is vested, or claims of indemnification arising
under any previously executed indemnification agreement, the Company’s charter
documents, existing insurance policies or applicable law, which are specifically
excluded, “claims,” “demands,” and “causes of action” include, but are not
limited to, contract claims (express or implied), equitable claims, fraud
claims, tort claims, discrimination claims, harassment claims, retaliation
claims, personal injury claims, emotional distress claims, defamation claims,
negligence claims, invasion of privacy claims, public policy claims, claims for
stock options and/or for vesting of options, claims for severance pay, debts,
accounts, attorneys’ fees, compensatory damages, punitive damages, and/or
liquidated damages, and any and all claims arising under the Americans with
Disabilities Act of 1990 (“ADA”), as amended; the Family and Medical Leave Act
of 1993 (“FMLA”), as amended; the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended; the Employee Retirement Income Security Act of 1974
(“ERISA”); Title VII of the Civil Rights Act of 1964, as amended by the Civil
Rights Act of 1991; the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”); the Worker Adjustment and Retraining Notification Act (“WARN”); the
California Fair Employment and Housing Act; the Texas Labor Code, including the
Texas Commission on Human Rights Act and Section 451.001 of the Texas Workers’
Compensation Act; or any other applicable federal, state or local law, rule,
ordinance or regulation (“Released Claims”). Executive further represents and
warrants that Executive has been fully and properly paid for all salary, wages,
bonuses, accrued vacation and any and all other benefits and compensation due to
him through the Termination Date, and that Executive has received all leave
(state and federal), in accordance with applicable law. Executive specifically
further acknowledges and agrees that: (i) during Executive’s employment with the
Company, Executive was allowed to take all leave and afforded all other rights
to which Executive was entitled under the FMLA/CFRA; and (ii) the Company has
not in any way interfered with, restrained or denied the exercise of (or attempt
to exercise) any FMLA/CFRA rights, nor terminated or otherwise discriminated
against Executive for exercising (or attempting to exercise) any such rights.
The claims being released do not include any claims, actions, causes of action,
suits, demands, or proceedings that Executive may have against the Released
Parties (1) arising from any breach of this Agreement or the severance
provisions of the Employment Letter as amended by the Second Amendment
Agreement; (2) arising after the date Executive signs this Agreement; (3) that
cannot be waived as a matter of law; and (4) that are specifically excluded from
the definitions of “claims,” “demands,” and “causes of action” (collectively,
the “Excluded Claims”).

 

Page 7



--------------------------------------------------------------------------------

(b) In furtherance of Executive’s intent to waive and release all claims against
the Released Parties, whether or not now known, Executive also expressly waives
and releases any and all rights and benefits conferred upon Executive under
Section 1542 of the Civil Code of the State of California which reads as
follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Executive agrees and understands that if, hereafter, he discovers facts
different from or in addition to those which Executive now knows or believes to
be true, that the waivers and release of paragraph 2(a) shall be and remain
effective in all respects notwithstanding such different or additional facts or
the discovery thereof.

 

  (c) IMPORTANT NOTICE REGARDING RELEASE OF CLAIMS UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT (“ADEA”):

Without in any way limiting the generality or scope of the Release of Claims set
forth in this paragraph 2, Executive hereby acknowledges that Executive
knowingly and voluntarily enters into this Agreement with the purpose of waiving
and releasing any age discrimination claims Executive may have under the ADEA,
and acknowledges and agrees that:

 

  (i)   This Agreement is written in a manner in which Executive fully
understands;

 

  (ii)   Executive specifically waives any rights or claims arising under the
ADEA;

 

  (iii)   This Agreement does not waive rights or claims under the ADEA that may
arise after the date this Agreement is executed;

 

  (iv)   The rights and claims waived in this Agreement are in exchange for
consideration over and above anything to which Executive is already entitled;

 

  (v)   Executive has been advised in writing to consult with an attorney prior
to executing this Agreement, and has, in fact had an opportunity to do so;

 

  (vi)   Executive has been given a period of up to at least twenty-one
(21) days, if desired, within which to consider this Agreement. Any changes made
to this Agreement, whether material or immaterial, will not restart the running
of this 21-day period; and

 

  (vii)   Once executed, Executive has a period of seven (7) days within which
Executive can revoke this Agreement, and the Agreement shall not be effective
until the 7-day revocation period has been exhausted. Thus, the Effective Date
of this Agreement is the eighth day after this Agreement has been executed,
provided it was not revoked. If Executive chooses to revoke this Agreement,
Executive must do so in writing, and the revocation must be addressed and
delivered to ATTN: CEO, Penson Worldwide, Inc., 1700 Pacific Avenue, Suite 1400,
Dallas, Texas 75201, (fax)                     , before the expiration of the
7-day revocation period. If Executive delivers the revocation by hand or
facsimile, the revocation will be considered timely if delivered or faxed to
ATTN: CEO at the above address and/or fax number within seven (7) days of
Executive’s execution of this Agreement. If Executive delivers the revocation by
mail, the revocation will be considered timely if it is mailed to ATTN: CEO at
the above address and postmarked within seven (7) days of Executive’s execution
of this Agreement.

 

Page 8



--------------------------------------------------------------------------------

(d) Executive understands that nothing in this Agreement is intended to
interfere with or deter Executive’s right to challenge the waiver of an ADEA
claim or the filing of any charge with the EEOC or any state discrimination
agency or commission or to participate in any investigation or proceeding
conducted by those agencies. Further, Executive understands that nothing in this
Agreement would require Executive to tender back the money received under this
Agreement if Executive seeks to challenge the validity of the ADEA waiver, nor
does Executive agree to ratify any ADEA waiver that fails to comply with the
Older Workers’ Benefit Protection Act by retaining the money received under the
Agreement. Further, nothing in this Agreement is intended to require the payment
of damages, attorneys’ fees or costs to the Company should Executive challenge
the waiver of an ADEA claim except as authorized by federal or state law.
Notwithstanding the foregoing two sentences, as provided above Executive waives
any right to recover any monetary damages from any Released Party in a civil
suit brought by any governmental agency or any other individual on Executive’s
behalf with respect to any Released Claim.

3. No Admission of Liability. Executive understands that nothing in this
Agreement shall constitute or be treated as an admission of any wrongdoing or
liability on the part of the Released Parties.

4. No Assignment. Executive hereby represents and warrants that Executive has
not assigned or otherwise transferred to any person or entity any interest in
any claim, demand, action and/or cause of action Executive has, or may claim to
have against any Released Party.

5. Successors and Assigns. Executive understands and agrees that this Agreement
and all of its terms shall be binding upon Executive’s representatives, heirs,
executors, administrators, successors and assigns.

6. Attorneys’ Fees. Executive understands and agrees that in any dispute between
the Company and Executive regarding the terms of this Agreement and/or any
alleged breach thereof, that the prevailing party will be entitled to recover
its costs and reasonable attorneys’ fees arising out of such dispute, provided
that such recovery is not otherwise prohibited by law.

7. Confidential Information. Executive acknowledges that on or about
                    Executive executed a Confidential Information Agreement with
the Company in which Executive agreed to maintain the confidentiality of certain
trade secrets and/or proprietary information belonging to the Company. Executive
understands and agrees that Executive’s obligations under such confidentiality
agreement survive the termination of his employment with the Company and that
Executive will continue to be bound by the covenants contained in such
confidentiality agreement after the Termination Date.

8. Transition of Knowledge. Executive shall provide, cooperatively and in good
faith, to those person(s) designated by the Company, to effectively transition
to others Executive’s job, technical, operational, and financial information and
knowledge, work product, and pending work, as and to the extent requested by the
Company during the 60-day period after the Termination Date.

9. Return of Company Property. Executive agrees that, to the extent Executive
has not already done so, Executive will return all Company property no later
than fifteen (15) days after the Termination Date, including but not limited to
Company property containing any Confidential Information, in good working order,
reasonable wear and tear excepted, as a condition of receiving the severance
benefits, including but not limited to, personal computers, laptops, fax
machines, scanners, copiers, diskettes, CD-ROM(s), USB flashdrives and/or other
portable electronic data storage devices, intangible information stored on
diskettes, software programs and data compiled with the use of those programs,
software passwords or codes, tangible copies of trade secrets and confidential
information, cellular phones, pagers, credit cards, telephone charge cards,
manuals, building keys and passes, courtesy parking passes, names and addresses
of all Company customers and potential customers, customer lists, customer
contacts, sales information, memoranda, sales brochures, business or marketing
plans, reports, projections, and any and all other information or property
previously or currently held or used by Executive that is or was related to
Executive’s employment with the Company. Executive may retain Executive’s
personal copies of

 

Page 9



--------------------------------------------------------------------------------

documents evidencing Executive’s hire, compensation, benefits, stock options,
Executive’s employment agreement and Confidential Information Agreement, and any
documents that Executive may have received as a stockholder of the Company. In
addition, Executive confirms that Executive has finalized and submitted all
expense reports, if any, and agrees by Executive’s signature on this Agreement
that any amounts owed to the Company as of the Termination Date, if any, may be
deducted from any payments made to Executive by the Company consistent with
applicable law.

10. Non-Disparagement. Unless subject to any subpoena, order, or other process
of any court or other governmental body,

(a) Executive agrees and represents that Executive will not at any time
(i) publicly disparage or encourage or induce others to publicly disparage the
Company, including any of its respective officers, directors, employees,
representatives or agents; and/or (ii) engage in conduct that is deliberately
intended to injure the Company’s reputation and interests, including the
reputations and interests of its respective officers, directors, employees,
representatives or agents; and

(b) the Company agrees that its Executive Officers will not publicly disparage
or encourage or induce others to publicly disparage Executive, or engage in
conduct that is deliberately intended to injure Executive’s reputation and
interests.

11. Headings. The headings in each paragraph herein are for convenience of
reference only and shall be of no legal effect in the interpretation of the
terms hereof.

12. Integration. This Agreement, the Employment Letter, the Second Amendment
Agreement and the Confidential Information Agreement express the entire
agreement between the Parties with respect to the subject matter hereof. Nothing
in this Agreement supersedes or replaces any of Executive’s obligations under
his Employment Letter, the Second Amendment Agreement and the Confidential
Information Agreement that survive termination, including, but not limited to
(i) his agreement not to solicit Company employees, consultants or independent
contractors and not to solicit Company customers by use of any confidential
information and/or trade secrets belonging to the Company, for a period of
twelve (12) months following the Termination Date; and (ii) his duty not to
violate the Confidential Information Agreement. Moreover, nothing in this
Agreement supersedes any previously executed indemnification agreement as may be
referenced in paragraph 2 of this Agreement. No changes may be made to the
Agreement unless they are made in writing and signed and authorized by the
Company.

13. Choice of Law. This Agreement shall be exclusively governed by and construed
in accordance with the laws of the State of California without regard to the
conflicts of law provisions of California law, or of any other jurisdiction,
except where preempted by federal law.

14. Severability. Executive agrees that if any provision, or portion thereof, of
this Agreement is held to be invalid or unenforceable or to be contrary to
public policy or any law, for any reason, the remainder of the Agreement shall
not be affected thereby.

15. Multiple Counterparts. This Agreement may be executed and delivered in two
or more counterparts each of which when so executed and delivered shall be the
original, but such counterparts together shall constitute but one and the same
instrument.

16. Voluntary Agreement. EXECUTIVE UNDERSTANDS AND AGREES THAT EXECUTIVE MAY BE
WAIVING SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS AGREEMENT, AND REPRESENTS THAT
EXECUTIVE HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY, AFTER HAVING BEEN ADVISED
TO CONSULT WITH AN ATTORNEY OF EXECUTIVE’S OWN CHOOSING, WITH A FULL
UNDERSTANDING OF AND IN AGREEMENT WITH ALL OF ITS TERMS.

 

Page 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Agreement on the date provided below.

 

BY:                                                                 
                               

  Executive’s Signature

                                                              
                                        

 

Executive’s Name – Typed or Printed

DATED:    

 

                                                                     
                                    Penson Worldwide, Inc.
BY:                                                                     
                            DATED:                          
                                                            

 

Page 11